Name: Commission Regulation (EEC) No 615/92 of 10 March 1992 laying down detailed rules for a support system for producers of soya beans, rape seed, colza seed and sunflower seed
 Type: Regulation
 Subject Matter: farming systems;  plant product;  economic policy
 Date Published: nan

 No L 67/1112. 3. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 615/92 of 10 March 1992 laying down detaled rules for a support system for producers of soya beans, rape seed, colza seed and sunflower seed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3766/91 of 12 December 1991 establishing a support system for producers of soya beans, rape seed and colza seed and sunflower seed ('), and in particular Article 4 (8), Article 7 (2), Article 8 and Article 9 (2) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the Common Agricultural Policy (2), as last amended by Regu ­ lation (EEC) No 2205/90 (3), and in particular Article 5 (3) thereof, be restricted to those producers who cultivate certain vari ­ eties and qualities of seed ; Whereas to prevent the speculative cultivation of catch crop soya beans and for the purposes of control, the eligi ­ bility of producers of such soya beans to receive the direct payments shall be restricted to those producers registering their intention to sow the crop in accordance with Article 4 (7) of Regulation (EEC) No 3766/91 and subse ­ quendy confirming the area sown with the crop by them ; Whereas to prevent the risk of fraud against the Commu ­ nity budget a strict system of administrative and physical controls targeted by plausibility checks shall be intro ­ duced ; Whereas such a system of payments made directly to producers shall need specific measures to dispose of those applications that are undue or unjustified and which could otherwise benefit illegitimately from the Commu ­ nity budget ; whereas it is appropriate to adopt a system of sanctions capable of discouraging producers from making unjustified or fraudulent applications and capable of ensu ­ ring correct and uniform application of the new system, and throughout the Community ; Whereas Member States shall be required to make timely reports to the Commission on the implementation of this scheme ; Whereas it is necessary to take account of the interests of producers who have sown oilseeds before the date of the entry into force of the implementation of the new scheme ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by the Chairman, Whereas in accordance with the new regime of direct payments for producers of soya beans, rape seed and colza seed and sunflower seed established by Council Regula ­ tion (EEC) No 3766/91 , it is advisable to define by their Linnaean classifications the species of plants which must be sown by producers to be eligible for the direct payments ; Whereas producers of main-crop soya beans, rape seed and colza seed and sunflower seed shall be entitled to apply for and receive direct payments consisting of an advance payment and a final payment ; whereas producers of catch-crop soya beans shall be entitled to apply for and receive a single direct payment, whereas it is necessary to determine the method of making the applications, the different declarations that shall be made by the producers and the method of making the direct payments ; Whereas to prevent the risk of increasing the area sown with these oil seeds the eligibility of producers to receive the direct payments shall be restricted to those producers sowing at least a minimum area to recognized local stan ­ dards and in climatically and agronomically suited regions ; Whereas as part of the Community's continuing policy of quality improvment the eligibility of producers of rape seed and colza seed to receive the direct payments shall HAS ADOPTED THIS REGULATION : CHAPTER I Generalities Article 1 1 . This Regulation provides detailed implementing rules for Council Regulation (EEC) No 3766/91 from the 1992/93 marketing year. (  ) OJ No L 356, 24. 12. 1991 , p. 17. 0 OJ No L 164, 24. 6 . 1985, p . 1 . O OJ No L 201 , 31 . 7. 1990, p . 9 . No L 67/12 Official Journal of the European Communities 12. 3. 92 2. For the purposes of this Regulation : (a) 'arable land' refers to that land within the meaning of Article 4 (3) of Regulation (EEC) No 3766/91 ; (b) 'producer' refers to those producers within the meaning of Article 4 (1 ) of Regulation (EEC) No 3766/91 ; (c) 'soya beans' means the oleaginous seed of Glycine max (L) Merrill species ; (d) 'rape seed and colza seed' means the oleaginous seed of Brassica napus L (Partim) and (Brassica rapa (syn. B. campestris) L var, silvestris (Lam) Briggs species, which are commonly known as oil seed rape or colza ; (e) 'sunflower seed' means the oleaginous seed of Helian ­ thus annuus L species ; (f) 'direct payment' means a transfer of funds from the competent authoritiy of the Member State on whose territory the production holding is located to the producer. (b) which are of at least the minimum size per plot that the Member State has informed the Commis ­ sion that its competent authority can effectively control, (iii) of which the whole of each plot has been sown with soya beans, rape seed, colza seed or sunflower seed respecting any standards recognized locally, (iv) for which an application to receive the payment has been lodged with the relevant competent authority by the date specified by the Member State for that oil seed and region, or where necessary for that oil seed and administrative unit, which shall be no later than the appropriate date specified in Annex I, and (v) for which the producer has declared the intention to harvest the crop when mature for its seed. 2. The application shall contain, at least, the minimum information specified in Annex II and shall confirm that the producer has complied with the conditions set out in paragraph 1 . Producers may amend their applications without forfeiture until the latest date for the lodging of applications for that oilseed and region, specified by the Member State, provided that the amendment is lodged with the relevant competent authority before any on-the ­ spot inspection, in respect of the application, occurs. This provision shall not apply in the case of the confirmation of the sowing of catch-crop soya beans. Article 2 1 . The direct payments for producers of main-crop oil seeds, made by the Member State on whose territory the production holding is located, shall in conformity with Article 4 of Regulation (EEC) No 3766/91 , comprise two elements : (a) an advance payment, of an amount not greater than 50 % of the projected regional reference amount. (b) a final payment, of an amount corresponding to the difference between the advance payment made and the final regional reference amount. 2. The payments referred to in this Regulation shall be made to producers without any deductions except as otherwise provided for in this Regulation. Article 4 Where a competent authority is satisfied that, on the basis of the application of the administrative checks referred to in Annex VIII, the conditions of Article 3 have been met, an advance payment, as provided for in Article 2 ( 1 ) (a) shall be made to the producer at the earliest possible date and, without prejudice to Article 1 3 (2) and (3) in no case later than 30 September 1992. CHAPTER II Article 5 The entitlement to receive the final payment shall be granted to a producer only in those cases where, following the harvest of the whole of the area of an oilseed for which an application under Article 3 has been lodged, a harvest declaration containing at least the minimum information specified in Annex III has been lodged with the relevant competent authority by the date specified by the Member State, for that oil seed and region or, where necessary, for an administrative unit, but which shall be no later than the appropriate date specified in Annex I. Eligibility to receive the direct payments Article 3 1 . The entitlement to receive the direct payments provided for in Article 2 shall be granted to a producer only in respect of those areas of arable land : (i) within climatically and agronomically suited regions or parts of regions as specified by the Member State, (ii) (a) which are the subject of an application covering all the plots sown with the oil seed and whose combined area is at least 0,3 hectare in total, and Article 6 1 . The eligiblity of producers of rape seed and colza seed to receive any of the direct payments shall be restricted to those producers who have sown any of the following : (a) certified seed of a variety listed in Annex IV, Official Journal of the European Communities No L 67/ 1312. 3 . 92 CHAPTER III Statistical information Article 9 1 . Member States shall transmit to the Commission the information specified in Annex VII, by region and by oil seed, within the periods stipulated therein. 2. Where a region comprises non-adjacent areas then the information required by paragraph 1 shall be provided for each separate, non-adjacent area within the region . (b) seed, conforming to the requirements of Annex V. Such seed being the product of the harvest obtained by planting certified seed of a variety listed in Annex IV on the same holding, (c) seed of stocks other tlian those listed in Annex IV conforming to the requirements of Annex VI and for which, before sowing, a cultivation contract was made with an approved first buyer to produce a crop the seed of which is destined either for a specified non ­ food use or for use as seed for sowing to produce such a crop, or (d) seed of stocks whether or not listed in Annex IV which was registered, before sowing, for inspection and control with the intention to produce a crop, the seed of which is destined for use as breeders seed, prebasic, basic or certified seed for sowing or for research or testing purposes to determine whether the stock may be added to a member State's national variety list. 2. For applications in respect of seed of the specifica ­ tion given in paragraph 1 (b), Member States shall take all necessary steps before 1 July 1992, to ensure it may be established whether this seed conform to the require ­ ments of Annex V prior to its sowing. CHAPTER IV Control Article 10 Member States shall carry out for each type of oil seed and for each region a plausibility test on the declared areas :  by making a systematic comparison with available, relevant historical data and  in cases where doubt remains, by means of a statistical survey on the ground, or by remote sensing. Article 11 1 . Member States shall carry out a physical check to verify the existence and, where possible, eligibility of the crops . These checks must cover at least 5 % of applica ­ tions per region, either by on-the-sport inspections or by rmeote sensing. In regions or parts of a region where a significant increase in the numbers of producers or declared areas is noted as a result of the application of Article 10 these checks must cover at least 10 % of appli ­ cations. 2. The competent authority shall verify, in particular, the following points, for each plot specified in the appli ­ cations : (a) whether it is arable land within the meaning of Article 1 (2) (a) : In applying this rule, Member States may use the data which is available to the administration relating to the total cultivated surface area of each farm to verify the declarations made by producers in regard to cultivated land ; (b) the type (soya bean, rape seed, colza seed or sunflower seed), measured surface area and condition of the oil seed crop ; (c) in the case of rape seed or colza seed, that the seed sown conformed to one or more of the specifications given in Article 6. Proof of this may include, in parti ­ cular, seed bag labels, laboratory analyses, cultivation contrasts or seed contract details. Article 7 Producers of catch-crop soya beans who sow their crop after 30 May 1992 but before 15 July 1992 be entitled to a single payment, made within the period specified in Article 8 , in place of the payments provided for in Article 2. To qualify for this payment, the producer must have complied with the provisions of Articles 1 , 3 and 5. Exceptionally, for producers of catch-crop soya beans the applications for support provided for in Article 3 shall comprise two parts : (i) an application to be lodged by 30 May 1992 registe ­ ring the intention to sow a crop, and (ii) confirmation that the crop has been sown, to be lodged by 15 July 1992. The confirmation shall, in particular, confirm that the area sown with catch crop soyabeans does not exceed the area notified to the competent authority in the applica ­ tion lodged by 30 May 1992. In condition, the application and confirmation must contain, at least, the minimum information specified in Annex II. Article 8 Without prejudice to Article 13 (2) and (3), Member States shall make the final payments to eligible producers not later than 60 days after the publication of the final regi ­ onal reference amounts in the Official Journal of the European Communities. No L 67/14 Official Journal of the European Communities 12. 3. 92 shall undertake additional checks and shall notify the Commission. In all such cases, the Member States shall increase the percentage of applications inspected in that region or part of a region in the following year to at least 10 %. 3. Member States shall ensure that the inspections are representative for each region and that the probability of any application being subject to an inspection is directly proportional to the area declared to have been sown with the oil seed. 4. If the Member State uses remote-sensing for the checks provided for in paragraph 2, the following proce ­ dure shall be adopted :  selecting a sample of at least the size provided for in paragraph 1 of the total applications to be verified ;  interpreting photographs or other images enabling plant cover for harvest in 1989/90, 1990/91 and 1992/93 to be recognized and the areas of all the plots for checking to be estimated ;  on-the-spot verification by the competent authorities of all applications where photo-interpretation does not show to the satisfaction of the competent authority that the declaration is accurate. Moreover, to check the quality of the system, 10 % of those applications sampled and verified by remote sensing shall be subject to on-the-spot inspection. 5. The Community may contribute financially to the operations referred to in the second indent of paragraph 4 for 1992/93, on condition that the project is planned in conjunction with the Commission. 6. Where on-the-spot inspections reveal significant irregularities in more than 10 % of the applications checked in a given region or part of a region, the Member State shall undertake additional checks and shall notify the Commission. In all such cases, the Member States shall increase the percentage of applications inspected in that region, or part of a region in the following year to at least 10 % . Article 13 1 . Without prejudice to the provisions of Articles 10, 11 and 12, Member States shall ensure that all applica ­ tions to receive the direct payments shall be subject to administrative checks and in particular those set out in Annexes VIII and IX. 2. In cases where the checks referred to in paragraph 1 raise significant doubts as to the validity or accuracy of the application then, with the exception of cases of obvious material error, no payment shall be made until an on-the-spot inspection has verified the validity or accu ­ racy of the application. 3. In cases where, following the checks referred to in paragraph 1 , exceptional circumstances raise doubt as to the continuing eligibility of the producer to receive the direct payments, no further payments shall be made in respect of the application until it is established that the application is still valid. Article 14 1 . In cases where either the application for the direct payments or the harvest declaration is lodged with the competent authority later than the dates specified by the Member State in conformity with Articles 3 and 5 the producer shall be liable, except in cases of force majeure, to a cumulative and progressive forfeiture of their eligibi ­ lity to the direct payments. For producers of maincrop oilseeds the forfeiture shall be 1 % of the projected or final regional reference amount respectively for each day that the document is late. For producers of catch-crop soyabeans the forfeiture shall be 1 % of the support payment for each day that either document being lodged late. These forfeitures shall be applied in the case of either document being lodged late, up to a maximum of 30 days per document, after which the application shall, except in the case provided for in paragraph 2, become void and the area concerned ineligible for further support during 1992/93. This provision shall not apply in the case of the confirmation of the sowing of catch-crop soya beans. 2. In cases where the harvest declaration is not lodged within the period of 30 days specified in paragraph 1 the producer shall, except in cases of force majeure, at the end of a period of 60 days after the latest date for lodging the harvest declaration for that oil seed and region, speci ­ fied by the Member State in conformity with Article 5, forfeit the eligibility to receive any of the direct payments and shall have to return any advance payment already Article 12 1 . The competent authority shall make on-the-spot inspections in respect of the harvest declaration to verify : (i) the presence, at the location specified, of the quantity of the oilseed indicated in the application. The quan ­ tity and ownership of stock shall be verified by any suitable means ; (ii) in the cases were the oil seed has been sold, the presence and the authenticity of the bills and the payments relating to them. These on-the-spot inspections shall cover at least 5 % of all applications for the final payments submitted within that region. This percentage may be reduced pro rata for each percentage point in excess of the 5 % minimum sample of applications to which the Member State has applied the physical checks provided for in Article 1 1 ( 1 ), within a limit of 3 percentage points. 2. Where on-the-spot inspections reveal significant irregularities in more than 10 % of declarations checked in a given region or part of a region, the Member State 12. 3. 92 Official Journal of the European Communities No L 67/ 15 nity budget, or because of repeated non-compliance with the provisions of this Regulation, a producer forfeits all eligibility to receive the direct payments and in particular has to return all of the advance payment, the producer shall be excluded from entitlement to receive any form of area-based support provided by the EAGGF Guarantee Section on an area equal to the disallowed oilseed applica ­ tion for the next year. 8 . In cases where a producer is disqualified from recei ­ ving support payments for an area of land as a result of the application of paragraph 7, Member States shall take the necessary steps to investigate the circumstances of any application for support made, during the period of the producer s disqualification, by another producer in respect of land that was the subject of the disallowed application of the disqualified producer. For such an application to be considered eligible to receive support, the competent authority must be satisfied that the application has not been made speculatively in order to circumvent the exclu ­ sion from the support system of the disqualified producer. 9 . In all other cases where it is established that the producer has not complied with the provisions of this Regulation, the Member State may exclude the producer from eligibility to receive some or all of the direct payments, according to the nature and seriousness of the non-compliance, and shall, where necessary, recover any payment already made to the producer. made. However, if the producer can establish before the end of the period of 60 days that a harvest took place, the producer may keep any advance payment already made to them, up to a maximum value equivalent to the final regi ­ onal reference amount minus the cumulative forfeitures to which the application is liable. 3. In cases where it is established that the area claimed to have been sown in the application is : (i) more than 10 % or more than five hectares greater than the total area sown, the producer shall forfeit eligibility to the direct payments and must return any advance payment already received, or (ii) up to a maximum of 10 % or up to five hectares greater than the total area sown, the application shall be re-based on an area equivalent to the area of the sowings determined by the inspection minus twice the percentage overclaimed. Total corrections of up to 0,1 hectare may be discounted, or (iii) smaller than the area sown, the application shall remain based on the smaller area. 4. In cases where it is established that : (i) more than 5 % or more than five hectares of the land for which the application has been lodged is not arable land, the producer shall forfeit the right to the direct payments and must return any advance payment already received ; (ii) up to a maximum of 5 % or up to five hectares of the land for which the application has been lodged is not arable land, the application shall be re-based on an area equivalent to the eligible area of the sowings minus twice the percentage overclaimed. 5. In cases where it is established that the rape seed or colza seed sown was not in conformity with the provi ­ sions of Article 6, then the producer shall forfeit entitle ­ ment to the direct payments and must return the advance payment already received. 6. In all cases where a producer must return the advance payment the producer shall also be liable to repay an amount of interest calculated on the basis of the length of the period which has elapsed between the payment of the advance and its reimbursement by the recipient. Member States shall fix the interest rate to be applied for such a calculation on the basis of the inter ­ bank interest rates applicable on the last working day of the month of payment to the applicants, plus two percen ­ tage points. 7. In cases where : because of the provisions of para ­ graphs 2, 3 (i), 4 (i) or 5 and, either because the applica ­ tion has been deemed, in conformity with the law of the Member State, to be an attempt to defraud the Commu ­ Article 1 5 Where an on-the-spot inspection, as provided for in Articles 11 and 12, has been carried out a written report of the visit shall be produced. This report shall include, in particular : (i) the reasons for the visit ; (ii) the number of plots or facilities inspected ; (iii) the measured size of the plots or stocks ; (iv) the condition of the crop or stocks, where appro ­ priate ; (v) the method of measuring plots or stocks ; (vi) for rape seed or colza seed confirmation that the seed sown complied with the provision of Article 6 ; (vii) any findings which could result in the reduction of the area covered by the application or in the partial or complete disqualification of the producers entitle ­ ment to aid. Article 16 -Member States shall ensure that an appropriate higher incidence of checks, other than the administrative checks specified in Article 13 ( 1 ), as provided for in this Regula ­ tion, is applied to applications from producers who have been disqualified previously from receiving any of the direct payments or who have recorded yields that are significantly lower than the average for that oilseed in that year in that part of a region . No L 67/16 Official Journal of the European Communities 12. 3. 92  for payments from 1 July 1992, the rate specified in paragraph 1 ,  for payments before 1 July 1992, the rate which will be effective on 1 July 1992. In cases of doubt the Member State shall choose to apply either ; the rate in force on the last date for lodging applications in the region in question or the rate in force on the date when the application was lodged. Article 17 Member States shall adopt any additional measures required for the application of this Regulation and in particular they shall conduct documentary checks and take further verification measures in cases where produ ­ cers submit more than one application or where a plot is the subject of more than one application per year. To that end, Member States shall, if both possible and cost effec ­ tive, computerize data in applications for the direct payments. Member States shall assist each other as neces ­ sary with the checks provided for in this Regulation. CHAPTER V Final provisions Article 18 1 . Member States shall inform the Commission of all the measures adopted pursuant to this Regulation. Member States shall send the Commission a report on the preparations for the implementation of the new system by 1 July 1992 and in addition they shall send the Commis ­ sion a full report on the application of this Regulation before 31 May 1993. 2. Member States shall make appropriate reports to the Commission on the results of the verification programme applied for each oilseed. Article 19 1 . The agricultural conversion rate to be used for the final regional reference amount shall be the rate appli ­ cable on 1 July 1992. 2. The advance payment shall be made using the follo ­ wing agricultural conversion rate : Article 20 1 . Exceptionally, for applications concerning soya beans, rape seed, colza seed or sunflower seed sown before the entry into force of this Regulation, the competent authorities may administer the direct payment system without regard to the provisions of :  Article 1 (2) (a),  Article 3 ( 1 ), (i), (ii) and (iii),  Article 6. 2. Exceptionally, for applications concerning rape seed or colza seed sown after the entry into force of this Regu ­ lation for harvest in the 1992/93 marketing year, the competent authorities may administer the direct payment system without regard to any or all of the provisions of Article 6. Article 21 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1992. For the Commission Ray MAC SHARRY Member of the Commission 12. 3 . 92 Official Journal of the European Communities No L 67/17 ANNEX I DOCUMENTATION LODGING DEADLINES Latest date for lodging Latest date for lodging of application of harvest declarations Soya beans First crop 30 May 1992 30 November 1992 Catch crop 30 May 1992 30 November 1992 Rape seed and Colza seed Autumn sown 30 May 1992 31 October 1992 Spring sown 30 May 1992 31 October 1992 Sunflower seed Autumn sown 30 May 1992 30 November 1992 Spring sown 30 May 1992 30 November 1992 Latest date for lodging confirmation of sowing of catch crop soya is 15 July 1992. No L 67/18 Official Journal of the European Communities 12. 3. 92 ANNEX II MINIMUM CONTENT OF APPLICATION FOR DIRECT PAYMENTS 1 . Identity of producer  full name,  address for communication,  address of holding, if different,  signature,  producer reference number and account number, if available and appropriate. 2. Identity of crop  type of oil-seed sown and end date of sowing,  variety and quality of seed, if appropriate,  quantity of seed sown. 3. Identity of eligible land (a)  total arable land area of holding for harvest in 1989/90 and 1990/91 ; (b)  reference number in cases where information requested in (a) is already lodged with the competent authority ; (c)  total arable land sown with the oil seed for harvest in 1992/93 ; (d)  for each parcel sown with the oil seed for harvest in 1992/93 : (i) a means of precise identification e.g. land register or other equivalent geographical reference, appropriate geographic documents or aerial photographs ; (ii) the area of each plot sown with the oil seed within the parcel, in hectares and ares or hectares and tenths of a hectare ; (iii) where the whole of the parcel has not been sown with oil seeds, a map showing the location of the plots of oil seed within the parcel of land ; (iv) whether the land is irrigated, if appropriate ; (v) in cases where the crop is a catch crop, what the preceding crop was. Declarations  that the seed has been sown,  that it is intended the crop shall be produced according to good agronomic practice and harvested, when mature, for its seed,  that after the submission of the application for the direct payments the plot will not be reseeded for the next harvest except in the case of reseeding the same crop because of failed establishment,  that the competent authority shall have unrestricted access at any reasonable time to the plots and facili ­ ties of the producer to inspect the seed stock, crop or harvested crop,  that the producer will repay the advance upon request to do so by the competent authority,  that the producer has complied with all the provisions specified by the Member State that relate to the application,  that the plots on which the oil seed has been sown are arable land. Support documentation  cultivation plan or contract covering 1992/93 crop. 12. 3 . 92 Official Journal of the European Communities No L 67/19 ANNEX III MINIMUM CONTENT OF HARVEST DECLARATION Identity of producer  full name,  reference number of application for direct payments,  signature,  address for communication  if changed. Identity of crop  type of oil seed harvested,  total level of production,  total area harvested. Declarations  that harvest has been made,  whether crop, or part of it, is still owned or already sold,  location and level of stocks still owned by producer, if any,  that all proofs of sale will be retained. No L 67/20 Official Journal of the European Communities 12. 3. 92 ANNEX IV VARIETIES APPROVED FOR SUPPORT IF SOWN DURING THE TRANSITIONAL PERIOD ENDING 30 MAY 1992 Accord Activ Adonis Akela Alexis Alfa Amadeus Amanda Andol Andromeda Anima Anka Anouk Antares Anton Apache Arabella Arcol Arenal Ariana Arista Arktus Arvor. Askari Astor Atlas Atol Aurora Azol Aztec Baraska Barcoli Barnapoli Barsica Basalte Bawn Belinda Bienvenu Binera Bingo Bishop Blonda Bonar Boxer Bravo Nova Brink Bristol Bro Broad Leaf Ess Brutor Buko Callypso Canard Capricorn Carmen Caron Cauca Ceres Cesar Chicon Cobalt Cobol Cobra Colking 4 Collo Comet Concord Conny Consul Corail Corvette Crack Crail Creol Cresor Cristal Crop Darien Darmor Derby Diadem Diana Dinas Donna Doral Doublol Dragon Drakkar Dubla Duetol Duplo Durmelander Elvira Emerald English Giant Envol Eol Erglu Erra Eurol Evita Falcon FÃ ©roce Florida Forte Furax Furax Nova Futura Galaxy Gaola Gaspard Global Gloria Golda Gorta Granit Gulliver Gundula Hanko Hanna Helios Herkules Hobson Honk Hungry Gap Husky Idol Inca Iris Jaguar Jaspe Jet Neuf Jumbo Kabel Karat Kardinal Kentan Kentan Nova Kometa Korina Kornith Kova Kreta Kutiba Lair Ledark Ledos Leilander Leonessa Leopard Lesira Liberator Liberia Liborius Librabella Librador Libraska Libravo Libritta Lictor Limerick Lincoln Lindora Line Lineker Linetta Lingot Link 12. 3 . 92 Official Journal of the European Communities No L 67/21 Ocra Odin Saturn Score SelectaOlimpiade Olivia Senta SeptimoOlymp Suva Silvia Silex Optima Orbis Orly Oro Pactol Paladin Pa e Liporta Liquanta Liquita Lirabella Lirabon Liradonna LiragrÃ ¼n Lirajet Lirakotta Lirakus Lirama Lirapid Liraspa Lirastern Liratop Lirawell Lirektor Lisandra Lisonne Liropa Lisora Lucia Madora Malpa Malwira Smeraldo Sollux Soto Span Sparta Spok Sputnik Star Starlight Stego Susana Synra Tandem Tanto Tapidor Paloma Palu Panter Parapluie Paula Perko PVH Perla Petranova Piocha Tarok Tiger Tilo Maras Marex Mari Maris Haplana Martina Masora Titan Topas Tor Torch Torrazzo Tower Trobal Turbo Tyrol Valuas Vega Velox Vigor Viva Vivol Vol Matador Maxol Medea Midas Mikado Pluto Primander Primax Primo Printol Puma Quartz Quinta Rafal Rally Ramon Rapora Rasant Rekord Rex Roc Rocket Romea Rondo Rudo Sabine Sabrina Samourai Santana Saphir Sapphire Mistela Moneta Navafria Nevasca Niklas Nimbus Nokonova W Nubi windal Winfred Wotan Yaspe Zaffiro Zeus Nura Nurator Nutiva No L 67/22 Official Journal of the European Communities 12. 3 . 92 Varieties which have been demonstrated to normally produce a harvest of 25 |i mole of glucosino ­ lates per gram of seed, or less, at a humidity content of 9 % and which are approved for support if sown after 30 May 1992 Accord Activ Alfa Amadeus Amanda Andol Anima Anka Apache Arabella Arcol Ariana Arista Astor Atol Aurora Aztec Basalte Binera Bingo Bristol Callypso Capricorn Carmen Ceres Cesar Cobalt Cobol Cobra Colking 4 Collo Conny Consul Corvette Creol Darmor Derby Diadem Diana Donna Doublol Dragon Drakkar Dubla Duetol Envol Gol Eurol Evita Falcon Forte Galaxy Global Golda Granit Hanna Helios Honk Idol Inca Iris Jaguar Jaspe Jumbo Kabel Karat Kardinal Kometa Kova Kreta Liberator Liberia Liborius Librador Libraska Libravo Lictor Limerick Lincoln Lineker Link Lirabon Liradonna Lirajet Lirapid Liraspa Liratop Lirawell Lirektor Liropa Lisandra Lisonne Lisora Madora Mari Maxol Moneta Nimbus Nubi Odin Olymp Optima Orly Pactol Palle Paloma Paula Printol Puma Quartz Rally Rasant Rocket Sabrina Samourai Santana Score Senta Silex Silvia Spok Sputnik Star Starlight Susana Tanto Tapidor Tarok Tiger Topas Tor Tyrol Vega Vivol Wotan Zeus No L 67/2312. 3. 92 Official Journal of the European Communities ANNEX V SPECIFICATION OF SEED FOR SOWING Specification of the seed for sowing. Minimum quality criterion to be met by seed for sowing, that was the product of the harvest obtained by planting Certified seed of a variety listed in Annex IV on the same holding, as determined by the analysis of a representative sample taken by an appointed agent of the compe ­ tent national authority in accordance with the procedures laid down in Annexes I and II of Commission Regulation (EEC) No 1470/68 ('). Notably, glucosinolate content less than or equal to 18,0 p. moles/gram of seed, at a humidity content of 9 %, as determined by the procedures laid down in Annex VIII of Regulation (EEC) No 1470/68 or by the procedure foreseen in Article 32 of Commission Regulation (EEC) No 2681 /83 (2). ANNEX VI SPECIFICATION FOR RAPE SEED AND COLZA SEED PRODUCED FOR INDUSTRIAL USE. Content of erucic acid greater than or equal to 40 % of the total fatty acid content. (') OJ No L 239, 28 . 9. 1968, p. 2. 0 OJ No L 266, 28 . 9. 1983, p. 1 . No L 67/24 Official Journal of the European Communities 12. 3. 92 ANNEX VII (a) Within 30 days of the deadline for lodging the application for the direct payments for that oilseed and region : (i) an indication of the total number of applications lodged ; (ii) an indication of the total area that these applications referred to. (b) Within 45 days of the deadline for lodging the application for the direct payments for that oilseed and region : (i) the total number of applications lodged ; (ii) the total area that those applications referred to. (c) Within 135 days of the deadline for lodging the application for the direct payments for that oilseed and region : (i) the total number of applications for which the advance payment has been made ; (ii) the total area that these advance payments referred to. (d) Within 45 days of the deadline for lodging the harvest declarations for that oilseed and region : (i) the total number of applications for which the payment has been claimed ; (ii) the total area and level of production that these payments refer to. (e) Within 30 days of the date for making the final payments for that oilseed : (i) the total number of applications for which the final payment was made ; (ii) the total area that these payments referred to ; (iii) any revised estimate of total production. No L 67/2512. 3. 92 Official Journal of the European Communities ANNEX VIII (i) Confirmation that the application is fully and correctly completed and that it has been signed by the producer, (ii) Confirmation that the application was lodged with the competent authority by the appropriate date fore ­ seen in Article 3, (iii) Confirmation that the individual application is plausible, with regard to the area claimed for and the amount of seed used. In determining the plausibility of an application, the Member State may refer to any relevant information to which it has a right of access. ANNEX IX The competent authority shall subject all applications for the final payment to : (i) confirmation that the application is fully and correctly completed and signed by the producer, (ii) confirmation that the application refers to a producer not excluded from eligibility to receive the final payment, (iii) confirmation that the application was lodged with the competent authority by the appropriate date given in Annex I, (iv) confirmation that the appliation is plausible, with regard to the yield recorded for the area claimed for. In determining the plausibility of an application the Member State may refer to any relevant information to which it has a right of access.